Arthur D. Brennan, J.
In this proceeding to review certain assessments appearing on the 1958 assessment roll of the City of White Plains, the respondents, by cross motion, move to dismiss the proceeding upon the ground that it was not brought within the time limited therefor by section 290-a of the Tax Law.
Section 74 of the Charter of the City of White Plains, as amended, requires the assessor of the city, on or before the first day of March of each year, to make and file in the office of the City Clerk the assessment roll, whereupon the said assessor is directed to “give the notice required by section twenty-nine of the General Tax Law.” The respondent Assessor made and filed the required assessment roll on February 17,1959. On the same date notice of the completion and filing of the roll was posted as provided in section 29 of the Tax Law. On February 18,1959 the same notice was published in a newspaper published in the city as provided in said section, and was again published on February 24 and March 2, 1959. In said notice, which was dated February 17, 1959, it was stated that the subject assess ment roll would be open to public inspection in the City Clerk’s office for 15 days beginning February 17, 1959.
It appears to be conceded that the petition and notice of motion herein were served on March 24, 1959. Section 290-a of the Tax Law provides that a proceeding to review an assessment under article 13 of the Tax Law shall be commenced within 30 days after the final completion and filing of the assessment roll. Under and pursuant to the provisions of the aforesaid section 290-a, an assessment roll is not to be deemed finally completed until the posting and publication of notice of the filing thereof (People ex rel. City of New York v. Hoar, 191 Misc. 292).
The petitioner contends that in view of the fact that the petition and notice of motion were served within 30 days from the last date of the publication of the notice of the filing of the assessment roll, that such service was timely made. This court is of the opinion that such contention is without merit. Section 29 of the Tax Law provides for the publication of a notice in one or more newspapers published in the city that such assessment roll has been finally completed and stating that it has been so filed and will be open to public inspection. The fact that the notice was published on two other occasions after the first notice Avas published is of no moment. The purpose of the first publication was, among other things, to set in motion the time within which a taxpayer must apply for a writ of certiorari (People ex rel. American Exch. Nat. Bank v. Purdy, 196 N. Y. 270). As the petitioner herein failed to institute a proceeding in the *716nature of certiorari within 30 days from the date of the first publication of the subject notice, the cross motion to dismiss the petition and this proceeding as untimely instituted, is granted.
Submit order.